Title: To George Washington from Samuel Coleman, 13 April 1791
From: Coleman, Samuel
To: Washington, George



Sir,
Council Office Richmond [Va.] April 13th 1791.

Having declined the Appropriation to your own private Emolument of certain shares in the Potowmack and James river Companies, which it was the intention of the Legislature of this State to have vested in you; and having given the preference to such public Appropriation of them as to you may appear most subservient to the enlightened and patriotic Views of the Legislature in that particular Instance: Can you, sir, pardon an individual of little consequence to the community, but as he may be the instrument of Service to it, for presuming to suggest, that the encouragement of a Free School in the neighbourhood of this place, might be attended with much public benefit; and that an Appropriation of one or more share or shares in the James river Company as to you may seem proper may with the encouragement of the Citizens of Richmond, effectually answer so salutary a purpose.
I inclose a temporary subscription, which will in some measure serve to show the sense of the Citizens of this place on the subject. And have the Honour to be Sir, your very obedt Servant

Samuel Coleman.


The nature of the inclosed paper will plead its excuse for coming before you in so defaced a garb.

